Exhibit 10.11

BIOPHARMX CORPORATION

2016 EQUITY INCENTIVE PLAN

(adopted by the Board on February 10, 2017)

(amended and restated on March 28, 2017)

 

1.    PURPOSE.  The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 27.

2.    SHARES SUBJECT TO THE PLAN.

2.1  Number of Shares Available.  Subject to Sections 2.4 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan is 24,000,000 Shares. Awards issued
as an Option or a SAR shall reduce the number of Shares available for issuance
by the number of Shares underlying the Award, regardless of the number of Shares
actually issued upon exercise of the Award. The Company may issue Shares that
are authorized but unissued shares pursuant to the Awards granted under the
Plan. The Company will reserve and keep available a sufficient number of Shares
to satisfy the requirements of all outstanding Awards granted under the Plan.

2.2  Lapsed, Returned Awards.  Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; or (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued. The following Shares may not again
be made available for future grant and issuance as Awards under the Plan:
(i) Shares that are withheld to pay the exercise or purchase price of an Award
or to satisfy any tax withholding obligations in connection with an Option or
SAR, (ii) Shares not issued or delivered as a result of the net settlement of an
outstanding Option or SAR or (iii) shares of the Company’s Common Stock
repurchased on the open market with the proceeds of an Option exercise price. To
the extent that a Performance Award in the form of a cash bonus has been made,
such Award will not reduce the number of Shares available for issuance under the
Plan. For the avoidance of doubt, Shares that otherwise become available for
grant and issuance because of the provisions of this Section 2.2 shall not
include Shares subject to Awards that initially became available because of the
substitution clause in Section 21.2 hereof.

2.3  Limitations.  No more than 40,000,000 Shares shall be issued pursuant to
the exercise of ISOs.





--------------------------------------------------------------------------------

 



2.4  Adjustment of Shares.  If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Sections 2.1 or 2.2,
(b) the Exercise Prices of and number of Shares subject to outstanding Options
and SARs, (c) the number of Shares subject to other outstanding Awards, (d) the
maximum number of shares that may be issued as ISOs set forth in Section 2.3,
and (e) the maximum number of Shares that may be issued to an individual or to a
new Employee in any one calendar year set forth in Section 3, shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

3.    ELIGIBILITY.  ISOs may be granted only to Employees. All other Awards may
be granted to Employees, Consultants, Directors and Non‑Employee Directors;
provided such Consultants, Directors and Non‑Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital‑raising transaction. No Participant will be eligible for the grant of
more than two million (2,000,000) Shares in any calendar year under this Plan
pursuant to the grant of Awards except that new Employees (including new
Employees who are also officers and directors of the Company or any Parent or
Subsidiary of the Company) are eligible for the grant of up to a maximum of four
million (4,000,000) Shares in the calendar year in which they commence their
employment.

4.    ADMINISTRATION.

4.1  Committee Composition; Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non‑Employee Directors. The Committee will have the authority to:

(a)construe and interpret this Plan, any Award Agreement and any other agreement
or document executed pursuant to this Plan;

(b)prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c)select persons to receive Awards;

(d)determine the form, terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may vest
and be exercised (which may be based on performance criteria) or settled, any
vesting acceleration or waiver of forfeiture restrictions, the method to satisfy
tax withholding obligations or any other tax or similar liability legally due
and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;





--------------------------------------------------------------------------------

 



(e)determine the number of Shares or other consideration subject to Awards;

(f)determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

(g)determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

(h)grant waivers of Plan or Award conditions;

(i)determine the vesting, exercisability and payment of Awards;

(j)correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k)determine whether an Award has been earned;

(l)reduce or waive any criteria with respect to Performance Factors;

(m)adjust Performance Factors to take into account changes in law and accounting
or tax rules as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships provided that such adjustments are consistent with the
regulations promulgated under Section 162(m) of the Code with respect to persons
whose compensation is subject to Section 162(m) of the Code

(n)adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

(o)make all other determinations necessary or advisable for the administration
of this Plan;

(p)delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law, in which
case references to “Committee” in this Section 4.1 will refer to such
delegate(s), except with respect to Insiders; and

(q)to exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants.





--------------------------------------------------------------------------------

 



4.2  Committee Interpretation and Discretion.  Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

4.3  Section 162(m) of the Code and Section 16 of the Exchange Act.  When
necessary or desirable for an Award to qualify as “performance‑based
compensation” under Section 162(m) of the Code, the Committee administering the
Plan in accordance with the requirements of Rule 16b‑3 and Section 162(m) of the
Code shall consist of at least two individuals, each of whom qualifies as (a) a
Non‑Employee Director under Rule 16b‑3, and (b) an “outside director” pursuant
to Code Section 162(m) and the regulations issued thereunder. At least two (or a
majority if more than two then serve on the Committee) such “outside directors”
shall approve the grant of such Award and timely determine (as applicable) the
Performance Period and any Performance Factors upon which vesting or settlement
of any portion of such Award is to be subject. When required by Section 162(m)
of the Code, prior to settlement of any such Award at least two (or a majority
if more than two then serve on the Committee) such “outside directors” then
serving on the Committee shall determine and certify in writing the extent to
which such Performance Factors have been timely achieved and the extent to which
the Shares subject to such Award have thereby been earned. Awards granted to
Participants who are subject to Section 16 of the Exchange Act must be approved
by two or more “non‑employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act). With respect to Participants
whose compensation is subject to Section 162(m) of the Code, and provided that
such adjustments are consistent with the regulations promulgated under
Section 162(m) of the Code, the Committee may adjust the performance goals to
account for changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships,
including without limitation (a) restructurings, discontinued operations,
extraordinary items, and other unusual or non‑recurring charges, (b) an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (c) a change in accounting
standards required by generally accepted accounting principles.

4.4  Documentation.  The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5  Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its



--------------------------------------------------------------------------------

 



Subsidiaries and Affiliates operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to: (a) determine which Subsidiaries and Affiliates shall be
covered by the Plan; (b) determine which individuals outside the United States
are eligible to participate in the Plan; (c) modify the terms and conditions of
any Award granted to individuals outside the United States to comply with
applicable foreign laws; (d) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Committee determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 2.1 hereof; and (e) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act or any other
applicable United States securities law, the Code, or any other applicable
United States governing statute or law.

5.    OPTIONS.  An Option is the right but not the obligation to purchase a
Share, subject to certain conditions, if applicable. The Committee may grant
Options to eligible Employees, Consultants and Directors and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following:

5.1  Option Grant.  Each Option granted under this Plan will identify the Option
as an ISO or an NQSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2  Date of Grant.  The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.

5.3  Exercise Period.  Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided,  however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary (“Ten
Percent Stockholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is



--------------------------------------------------------------------------------

 



granted. The Committee also may provide for Options to become exercisable at one
time or from time to time, periodically or otherwise, in such number of Shares
or percentage of Shares as the Committee determines.

5.4  Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

5.5  Method of Exercise.  Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (i) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (ii) full payment for the Shares with respect to which the
Option is exercised (together with applicable withholding taxes). Full payment
may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.4 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6  Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee). The exercise of an Option
will be subject to the following (except as may be otherwise provided in an
Award Agreement):

(a)If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three
(3) months after the Termination Date (or such shorter time period or longer
time period as may be determined by the Committee, with any exercise beyond
three (3) months after the Termination Date deemed to be the exercise of an
NQSO), but in any event no later than the expiration date of the Options.





--------------------------------------------------------------------------------

 



(b)If the Participant is Terminated because of the Participant’s death (or the
Participant dies within three (3) months after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

(c)If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any
event no later than the expiration date of the Options.

(d)If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any no event later than
the expiration date of the Options. Unless otherwise provided in the Award
Agreement, Cause will have the meaning set forth in the Plan.

5.7  Limitations on Exercise.  The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8  Limitations on ISOs.  With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NQSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.





--------------------------------------------------------------------------------

 



5.9  Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided,  however, that the Exercise Price may
not be reduced below the Fair Market Value on the date the action is taken to
reduce the Exercise Price.

5.10  No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6.    RESTRICTED STOCK AWARDS.

6.1  Awards of Restricted Stock.  A Restricted Stock Award is an offer by the
Company to sell to an eligible Employee, Consultant or Director Shares that are
subject to restrictions (“Restricted Stock”). The Committee will determine to
whom an offer will be made, the number of Shares the Participant may purchase,
the Purchase Price, the restrictions under which the Shares will be subject and
all other terms and conditions of the Restricted Stock Award, subject to the
Plan.

6.2  Restricted Stock Purchase Agreement.  All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.3  Purchase Price.  The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement, and in
accordance with any procedures established by the Company.

6.4  Terms of Restricted Stock Awards.  Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period



--------------------------------------------------------------------------------

 



for the Restricted Stock Award; (b) select from among the Performance Factors to
be used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.5  Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

7.    STOCK BONUS AWARDS.

7.1  Awards of Stock Bonuses.  A Stock Bonus Award is an award to an eligible
Employee, Consultant or Director of Shares for services to be rendered or for
past services already rendered to the Company or any Parent, Subsidiary, or
Affiliate. All Stock Bonus Awards shall be made pursuant to an Award Agreement.
No payment from the Participant will be required for Shares awarded pursuant to
a Stock Bonus Award.

7.2  Terms of Stock Bonus Awards.  The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.





--------------------------------------------------------------------------------

 



7.3  Form of Payment to Participant.  Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.4  Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

8.    STOCK APPRECIATION RIGHTS.

8.1  Awards of SARs.  A Stock Appreciation Right (“SAR”) is an award to an
eligible Employee, Consultant or Director that may be settled in cash or Shares
(which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.

8.2  Terms of SARs.  The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s Termination on each SAR. The Exercise Price
of the SAR will be determined by the Committee when the SAR is granted, and may
not be less than Fair Market Value. A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.

8.3  Exercise Period and Expiration Date.  A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.





--------------------------------------------------------------------------------

 



8.4  Form of Settlement.  Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof. The portion of a SAR being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

9.    RESTRICTED STOCK UNITS.

9.1  Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”) is an
award to an eligible Employee, Consultant or Director covering a number of
Shares that may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock). All RSUs shall be made pursuant to an Award
Agreement.

9.2  Terms of RSUs.  The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s Termination
on each RSU. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.3  Form and Timing of Settlement.  Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.4  Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

10.    PERFORMANCE AWARDS.  A Performance Award is an award to an eligible
Employee, Consultant, or Director of a cash bonus or an award of Performance
Shares denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock). Grants of



--------------------------------------------------------------------------------

 



Performance Awards shall be made pursuant to an Award Agreement that
specifically references this Section 10.

10.1  Types of Performance Awards.  Performance Awards shall include Performance
Shares, Performance Units, and cash‑based Awards as set forth in
Sections 10.1(a), 10.1(b), and 10.1(c) below.

(a)  Performance Shares.  The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares shall consist of a unit valued by reference to a
designated number of shares of Common Stock, the value of which may be paid to
the Participant by delivery of shares of Common Stock or, if set forth in the
instrument evidencing the Award, of such property as the Committee shall
determine, including, without limitation, cash, shares of Common Stock, other
property, or any combination thereof, upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Shares may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

(b)  Performance Units.  The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall consist of a unit valued by reference to a
designated amount of property other than shares of Common Stock, which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, shares of Common Stock, other
property, or any combination thereof, upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee.

(c)  Cash‑Settled Performance Awards.  The Committee may also grant cash‑settled
Performance Awards to Participants under the terms of this Plan. Such awards
will be based on the attainment of performance goals using the Performance
Factors within this Plan that are established by the Committee for the relevant
performance period.

10.2  Terms of Performance Awards.  The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus; (b) the number of Shares
deemed subject to an award of Performance Shares (if any); (c) the Performance
Factors and Performance Period that shall determine the time and extent to which
each Performance Award will be settled; (d) the consideration to be distributed
on settlement; and (e) the effect of the Participant’s Termination on each
Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (x) determine the nature, length and starting date of
any Performance Period; (y) select from among the Performance Factors to be used
and (z) determine the



--------------------------------------------------------------------------------

 



number of Shares deemed subject to the Performance Award (if any). Prior to
settlement the Committee shall determine the extent to which Performance Awards
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and different performance goals and other
criteria. No Participant will be eligible for the grant of more than ten million
dollars ($10,000,000) in Performance Awards denominated in cash in any calendar
year under this Plan.

10.3  Value, Earning and Timing of Performance Shares.  Any Award of Performance
Shares will have an initial value equal to the Fair Market Value of a Share on
the date of grant. After the applicable Performance Period has ended, the holder
of an Award of Performance Shares will be entitled to receive a payout of the
number of Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay an earned Performance Share Award in the form of cash,
in Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof. Performance Shares may also be settled in Restricted
Stock.

10.4  Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

11.    PAYMENT FOR SHARE PURCHASES.  Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

(a)by cancellation of indebtedness of the Company to the Participant;

(b)by surrender of shares of capital stock of the Company held by the
Participant that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Award will be exercised
or settled;

(c)by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d)by consideration received by the Company pursuant to a broker‑assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e)by any combination of the foregoing; or

(f)by any other method of payment as is permitted by applicable law.

12.    GRANTS TO NON‑EMPLOYEE DIRECTORS.





--------------------------------------------------------------------------------

 



12.1  Types of Awards.  Non‑Employee Directors are eligible to receive any type
of Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board. The aggregate grant
date fair value of Awards granted to a Non‑Employee Director pursuant to this
Section 12 in any calendar year shall not exceed $350,000.

12.2  Eligibility.  Awards pursuant to this Section 12 shall be granted only to
Non‑Employee Directors. A Non‑Employee Director who is elected, re‑elected or
appointed as a member of the Board will be eligible to receive an Award under
this Section 12.

12.3  Vesting, Exercisability and Settlement.  Except as set forth in
Section 21, Awards shall vest, become exercisable and be settled as determined
by the Board. With respect to Options and SARs, the exercise price granted to
Non‑Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.

12.4  Election to receive Awards in Lieu of Cash.  A Non‑Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.4 shall be filed with the Company on the form
prescribed by the Company.

13.    WITHHOLDING TAXES.

13.1  Withholding Generally.  Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, Subsidiary or
applicable Affiliate employing the Participant, an amount sufficient to satisfy
applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
or social insurance requirements or any other tax liability legally due from the
Participant. The Fair Market Value of the Shares will be determined as of the
date that the taxes are required to be withheld and such Shares shall be valued
based on the value of the actual trade or, if there is none, the Fair Market
Value of the Shares as of the previous trading day.

13.2  Stock Withholding.  The Committee, as permitted by applicable law, in its
sole discretion and pursuant to such procedures as it may specify from time to
time and to limitations of local law, may require or permit a Participant to
satisfy such tax withholding obligation or any other tax liability legally due
from the Participant, in whole or in part by (without limitation) (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the minimum statutory amount required
to be withheld or such greater amount that will not cause adverse accounting



--------------------------------------------------------------------------------

 



treatment for the Company or any Parent or Subsidiary, (c) delivering to the
Company already‑owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld or such greater amount that will not
cause adverse accounting treatment for the Company or any Parent or Subsidiary,
or (d) withholding from proceeds of the sale of otherwise deliverable Shares
acquired pursuant to an Award either through a voluntary sale or through a
mandatory sale arranged by the Company for the minimum amount required to be
withheld or such greater amount that will not cause adverse accounting treatment
for the Company or any Parent or Subsidiary. The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

14.    TRANSFERABILITY.  Unless determined otherwise by the Committee or its
delegate(s) or pursuant to this Section 14, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
(i) a will or (ii) by the laws of descent or distribution. If the Committee
makes an Award transferable, including, without limitation, by instrument to an
inter vivos or testamentary trust in which the Awards are to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift or domestic
relations order to a Permitted Transferee, such Award shall contain such
additional terms and conditions as the Committee or its delegate(s) deems
appropriate. All Awards will be exercisable: (A) during the Participant’s
lifetime only by (x) the Participant, or (y) the Participant’s guardian or legal
representative; (B) after the Participant’s death, by the legal representative
of the Participant’s heirs or legatees; and (C) in the case of all awards except
ISOs, by a Permitted Transferee (for awards made transferable by the Committee)
or such person’s guardian or legal representative.

15.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1  Voting and Dividends.  No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement (“Dividend Equivalent Rights”). After Shares are
issued to the Participant, the Participant will be a stockholder and have all
the rights of a stockholder with respect to such Shares, including the right to
vote and receive all dividends or other distributions made or paid with respect
to such Shares; provided, that if such Shares are Restricted Stock, then any
new, additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided,  further,
that the Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased at the Participant’s
Purchase Price or Exercise Price, as the case may be, pursuant to Section 15.2.
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Shares
underlying an Award during the period beginning on the date the Award is granted
and ending, with respect to each Share subject to the Award, on the earlier of
the date on which the Award is exercised or settled or the date on which it is
forfeited. Such Dividend Equivalent Rights, if any, shall be credited to the
Participant in the form of additional whole Shares as of the date of payment of
such cash dividends on Shares. Notwithstanding the provisions of this Section,
cash dividends, stock and any other



--------------------------------------------------------------------------------

 



property (other than cash) distributed as a dividend or otherwise with respect
to any Award that vests based on achievement of performance goals shall either
(i) not be paid or credited or (ii) be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the underlying Award
and shall be paid at the time such restrictions and risk of forfeiture lapse.

15.2  Restrictions on Shares.  At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days (or
such longer or shorter time determined by the Committee) after the later of the
Participant’s Termination Date and the date the Participant purchases Shares
under this Plan, for cash and/or cancellation of purchase money indebtedness, at
the Participant’s Purchase Price or Exercise Price, as the case may be.

16.    CERTIFICATES.  All Shares or other securities, whether or not
certificated, delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state or
foreign securities law, or any rules, regulations and other requirements of the
SEC or any stock exchange or automated quotation system upon which the Shares
may be listed or quoted and any non‑U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17.    ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.

18.    REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  Other than pursuant to
Section 2.4, the Committee shall not without the approval of the Company’s
stockholders, (a) lower the exercise price per Share of an Option or SAR after
it is granted, (b) cancel an Option or SAR when the exercise price per Share
exceeds the Fair Market Value of one Share in exchange for cash or another Award
(other than in connection with a Corporate Transaction pursuant to Section 21),
or (c) take any other action with respect to an Option or SAR that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are listed.

19.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be



--------------------------------------------------------------------------------

 



under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any foreign or
state securities laws, exchange control laws, stock exchange or automated
quotation system, and the Company will have no liability for any inability or
failure to do so.

20.    NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

21.    CORPORATE TRANSACTIONS.

21.1  Assumption or Replacement of Awards by Successor.  In the event of a
Corporate Transaction, all Shares acquired under the Plan and all Awards will be
subject to the agreement governing such Corporate Transaction. Such agreement
need not treat all Awards in an identical manner, and it will provide for one or
more of the following with respect to each Award:

(a)The continuation of the Award by the Company (if the Company is the surviving
corporation).

(b)The assumption of the Award by the surviving corporation or its parent and,
with respect to an Award that is subject to Section 409A of the Code, in a
manner that complies with Section 424(a) of the Code (whether or not the Award
is an ISO).

(c)The substitution by the surviving corporation or its parent of a new Award,
and with respect an Award that is subject to Section 409A of the Code, in a
manner that complies with Section 424(a) of the Code (whether or not the Award
is an ISO).

(d)The full or partial acceleration of exercisability or vesting and accelerated
expiration of an outstanding Award and lapse of the Company’s right to
repurchase or re‑acquire shares acquired under an Award or lapse of forfeiture
rights with respect to shares acquired under an Award.

(e)A payment to the Participant equal to the excess of (i) the Fair Market Value
of the Shares subject to the Award as of the effective date of such Corporate
Transaction over (ii) the Exercise Price or Purchase Price of Shares, as the
case may be, subject to the Award in connection with the cancellation of the
Award. Such payment will be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount. The successor corporation may provide
substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
Subject to Section 409A of the Code, such payment may be made in installments
and may be deferred until the date or dates when the Award would have become
exercisable or such Shares would have vested. The amount of such payment



--------------------------------------------------------------------------------

 



initially will be calculated without regard to whether or not the Award is then
exercisable or such Shares are then vested. However, such payment may be subject
to vesting based on the Participant’s continuing service as an Employee,
Consultant or Director. In addition, any escrow, holdback, earnout or similar
provisions in the agreement for such Corporate Transaction may apply to such
payment to the same extent and in the same manner as such provisions apply to
the holders of Shares. If the Exercise Price of the Shares subject to an Option
exceeds the Fair Market Value of such Shares, then the Option may be cancelled
without making a payment to the Participant. For purposes of this subsection,
the Fair Market Value of any security will be determined without regard to any
vesting conditions that may apply to such security.

(f)The cancellation of outstanding Awards in exchange for no consideration.

The Board shall have full power and authority to assign the Company’s right to
repurchase or re‑acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, the Committee will notify the Participant
in writing or electronically that such Award will be exercisable for a period of
time determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.





--------------------------------------------------------------------------------

 



21.2  Assumption of Awards by the Company.  The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards will not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.

22.    ADOPTION AND STOCKHOLDER APPROVAL.  This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23.    TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will become effective on the Effective Date and will terminate
ten (10) years from the date this Plan is adopted by the Board. This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its conflict of laws
rules.

24.    AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided,  however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25.    NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

26.    INSIDER TRADING POLICY; CLAWBACK OR RECOUPMENT POLICY.  Each Participant
who receives an Award shall comply with any policy adopted by the Company from
time to time covering transactions in the Company’s securities by Employees,
officers and/or directors of the Company. All Awards shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s



--------------------------------------------------------------------------------

 



employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law,
may require the cancelation of outstanding Awards and the recoupment of any
gains realized with respect to Awards.

27.    DEFINITIONS.  As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:

“Affiliate” means any person or entity that directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, the Company, including any general partner, managing member, officer or
director of the Company, in each case as of the date on which, or at any time
during the period for which, the determination of affiliation is being made. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such person or entity, whether through the ownership of voting
securities or by contract or otherwise.

“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or Performance
Award.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, and country‑specific appendix thereto for grants to
non‑U.S. Participants, which shall be in substantially a form (which need not be
the same for each Participant) that the Committee (or in the case of Award
Agreements that are not used by Insiders, the Committee’s delegate(s)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of this Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company, or (c) a failure to materially perform the customary
duties of employee’s employment, unless other provided in an individual
agreement with the Award recipient.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

“Common Stock” means the common stock of the Company.

“Company” means BioPharmX Corporation, or any successor corporation.





--------------------------------------------------------------------------------

 



“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent, Subsidiary or Affiliate to render services
to such entity.

“Corporate Transaction” means the occurrence of any of the following events:
(a) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d‑3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then‑outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or (e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

“Director” means a member of the Board.

“Disability” means in the case of incentive stock options, total and permanent
disability as defined in Section 22(e)(3) of the Code and in the case of other
Awards, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant



--------------------------------------------------------------------------------

 



in an amount equal to the cash dividends paid on one Share for each Share
represented by an Award held by such Participant.

“Effective Date” means the date this Plan is approved by the Company’s
stockholders, the date of which shall be within twelve (12) months before or
after the date this Plan is adopted by the Board.

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent, Subsidiary or Affiliate. Neither service as a Director
nor payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a)if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

(b)if such Common Stock is publicly traded but is neither listed nor admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable; or

(c)if none of the foregoing is applicable, by the Board or the Committee in good
faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“IRS” means the United States Internal Revenue Service

“Non‑Employee Director” means a Director who is not an Employee of the Company
or any Parent, Subsidiary or Affiliate.

“Option” means an award of an option to purchase Shares pursuant to Section 5 or
Section 12 of the Plan.

“Parent” has the same meaning as “parent corporation” in Section 424(e) of the
Code.

“Participant” means a person who holds an Award under this Plan.





--------------------------------------------------------------------------------

 



“Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non‑GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre‑established
target, index, or other companies, to determine whether the performance goals
established by the Committee with respect to applicable Awards have been
satisfied:

•Profit Before Tax;

•Sales;

•Expenses;

•Billings;

•Revenue;

•Net revenue;

•Earnings (which may include earnings before interest and taxes, earnings before
taxes, net earnings, stock‑based compensation expenses, depreciation and
amortization);

•Operating income;

•Operating margin;

•Operating profit;

•Controllable operating profit, or net operating profit;

•Net Profit;

•Gross margin;

•Operating expenses or operating expenses as a percentage of revenue;

•Net income;

•Earnings per share;

•Total stockholder return;

•Market share;





--------------------------------------------------------------------------------

 



•Return on assets or net assets;

•The Company’s stock price;

•Growth in stockholder value relative to a pre‑determined index;

•Return on equity;

•Return on invested capital;

•Cash Flow (including free cash flow or operating cash flows)

•Balance of cash, cash equivalents and marketable securities;

•Cash conversion cycle;

•Economic value added;

•Individual confidential business objectives;

•Contract awards or backlog;

•Overhead or other expense reduction;

•Credit rating;

•Completion of an identified special project;

•Completion of a joint venture or other corporate transaction;

•Strategic plan development and implementation;

•Succession plan development and implementation;

•Improvement in workforce diversity;

•Employee satisfaction;

•Employee retention;

•Customer indicators and satisfaction;

•New product invention or innovation;

•Research and development expenses;

•Attainment of research and development milestones;





--------------------------------------------------------------------------------

 



•Improvements in productivity;

•Bookings;

•Working‑capital targets and changes in working capital; and

•Attainment of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non‑recurring items such as
acquisition‑related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of the Plan, the payment of which is contingent upon achieving certain
performance goals established by the Committee.

“Performance Unit” means a right granted to a Participant pursuant to Section 10
or Section 12, to receive Stock (or cash or a combination thereof), the payment
of which is contingent upon achieving certain performance goals established by
the Committee.

“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother‑in‑law, father‑in‑law, son‑in‑law, daughter‑in‑law, brother‑in‑law, or
sister‑in‑law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

“Plan” means this BioPharmX Corporation 2016 Equity Incentive Plan.

“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.

“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

“SEC” means the United States Securities and Exchange Commission.





--------------------------------------------------------------------------------

 



“Securities Act” means the United States Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock and the common stock of any
successor security.

“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.

“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.

“Subsidiary” has the same meaning as “subsidiary corporation” in Section 424(f)
of the Code.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave of absence approved by the
Committee; provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Parent or Subsidiary of the Company as
it may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement. In the
event of military leave, if required by applicable laws, vesting will continue
for the longest period that vesting continues under any other statutory or
Company approved leave of absence and, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she will be given vesting credit with respect to Awards to the same
extent as would have applied had the Participant continued to provide services
to the Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave. An employee will have terminated
employment as of the date he or she ceases to provide services (regardless of
whether the termination is in breach of local laws or is later found to be
invalid) and employment will not be extended by any notice period or garden
leave mandated by local law. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services for purposes of
the Plan and the effective date on which the Participant ceased to provide
services (the “Termination Date”).

“Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).

 

 



--------------------------------------------------------------------------------